    Case 20-16403         Doc 25      Filed 11/22/20 Entered 11/22/20 23:11:41              Desc Imaged
                                     Certificate of Notice Page 1 of 4
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                               Case No.: 20−16403
                                                   Chapter: 13
                                            Judge: Timothy A. Barnes

In Re:
   Ray A Sanders
   5741 S. Wood
   Chicago, IL 60636
Social Security / Individual Taxpayer ID No.:
   xxx−xx−5294
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on November 19, 2020




                                                        FOR THE COURT


Dated: November 20, 2020                                Jeffrey P. Allsteadt , Clerk
                                                        United States Bankruptcy Court
           Case 20-16403                Doc 25          Filed 11/22/20 Entered 11/22/20 23:11:41                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-16403-TAB
Ray A Sanders                                                                                                          Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: abowles                                                               Page 1 of 3
Date Rcvd: Nov 20, 2020                                               Form ID: ntcdsm                                                           Total Noticed: 46
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 22, 2020:
Recip ID                Recipient Name and Address
db                    + Ray A Sanders, 5741 S. Wood, Chicago, IL 60636-1646
29023126              + Bank of America, N.A., P O Box 982284, El Paso, TX 79998-2284
29007661             ++ CAINE & WEINER COMPANY, 12005 FORD ROAD 300, DALLAS TX 75234-7262 address filed with court:, Caine & Weiner, Po Box
                        55848, Sherman Oaks, CA 91413
29010126              + City of Chicago Department, Of Administrative Hearing, City of Chicago - DOAH C/O Arnold Scott, 111 W. Jackson Ste. 600, Chicago,
                        IL 60604-3517
29007662                City of Chicago Dept. of Revenue, Camera Enforcement Violation, PO Box 88292, Chicago, IL 60680-1292
29007663              + City of Chicago Parking, Department of Finance, P. O. Box 6330, Chicago, IL 60680-6330
29007666                Commonwealth Edison-Care Center, Bankruptcy Department, PO Box 6113, Carol Stream, IL 60197-6113
29007673              + Icarlus Investment Group, LLC, David Pezzola, 161 N Clark St., #4700, Chicago, IL 60601-3201
29007676              + Illinois Tollway, Bankruptcy Department, PO Box 5544, Chicago, IL 60680-5491
29007677              + Illinois Tollway Headquarters, 2700 Ogden Ave., Downers Grove, IL 60515-1703
29007680              + Little Company of Mary Hospital, 2800 W. 95th Street, Evergreen Park, IL 60805-2795
29027481              + Midland Credit Management, Inc., PO Box 2037, Warren, MI 48090-2037
29007682              + Northwestern Hospital, PO Box 73690, Chicago, IL 60673-7690
29007685              + Peoples Gas, Bankruptcy Department, 200 E. Randolph Street, Chicago, IL 60601-6302
29007686                Progressive, 256 Vest Data Drive, Draper, UT 84020
29007688              + Secretary of State (s53672174202), Safety & Financial Responsibility, 2701 South Dirksen Parkway, Springfield, IL 62723-1000
29007689              + Secretary of State License Renewal, 17 N State, Suite 1100, Chicago, IL 60602-3561
29007690              + Trident Asset Manageme, 10375 Old Alabama Road Co, Alpharetta, GA 30022-1122

TOTAL: 18

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + Email/Text: courtnotices@chi13.com
                                                                                        Nov 20 2020 23:14:00      Marilyn O Marshall, 224 South Michigan Ste 800,
                                                                                                                  Chicago, IL 60604-2503
29007658               + EDI: ATTWIREBK.COM
                                                                                        Nov 21 2020 03:48:00      AT&T Corp., Karen Cavagnaro - Lead Paralegal,
                                                                                                                  One AT&T Way, Rm. 3A104, Bedminster, NJ
                                                                                                                  07921-2693
29007656                  EDI: AAEO.COM
                                                                                        Nov 21 2020 03:48:00      Aarons Sales & Leasing, Bankruptcy Department,
                                                                                                                  654 TORRENCE AVE, Calumet City, IL
                                                                                                                  60409-3814
29007657               + EDI: PHINHARRIS
                                                                                        Nov 21 2020 03:53:00      Arnold Scott Harris, P.C., 111 W. Jackson Blvd.
                                                                                                                  Ste. 600, Chicago, IL 60604-3517
29007659                  EDI: BANKAMER.COM
                                                                                        Nov 21 2020 03:48:00      Bank Of America, Po Box 982238, El Paso, TX
                                                                                                                  79998
29007660               + EDI: DVTM.COM
                                                                                        Nov 21 2020 03:48:00      Bridgecrest, Po Box 29018, Phoenix, AZ
                                                                                                                  85038-9018
29011118               + EDI: DVTM.COM
                                                                                        Nov 21 2020 03:48:00      Carvana LLC, Po Box 29018, Phoenix AZ
                                                                                                                  85038-9018
29012120               + EDI: PHINHARRIS
                                                                                        Nov 21 2020 03:53:00      City Of Chicago Department of Finance, C/O
           Case 20-16403              Doc 25         Filed 11/22/20 Entered 11/22/20 23:11:41                                Desc Imaged
                                                    Certificate of Notice Page 3 of 4
District/off: 0752-1                                               User: abowles                                                          Page 2 of 3
Date Rcvd: Nov 20, 2020                                            Form ID: ntcdsm                                                      Total Noticed: 46
                                                                                                            Arnold Scott Harris P.C., 111 W Jackson Blvd
                                                                                                            Suite 600, Chicago, IL 60604-3517
29007664              + EDI: LCIFULLSRV
                                                                                   Nov 21 2020 03:48:00     Comcast, Bankruptcy Department, PO Box 1931,
                                                                                                            Burlingame, CA 94011-1931
29007665              + Email/Text: comedbankruptcygroup@exeloncorp.com
                                                                                   Nov 20 2020 23:16:00     Commonwealth Edison Company, Bankruptcy
                                                                                                            Department, 1919 Swift Drive, Oak Brook
                                                                                                            Terrace, IL 60523-1502
29007667              + EDI: CONVERGENT.COM
                                                                                   Nov 21 2020 03:48:00     Convergent Outsourcing, Po Box 9004, Renton,
                                                                                                            WA 98057-9004
29007668              + EDI: CMIGROUP.COM
                                                                                   Nov 21 2020 03:48:00     Credit Management Lp, 6080 Tennyson Parkway,
                                                                                                            Plano, TX 75024-6002
29007669              + Email/Text: bknotice@ercbpo.com
                                                                                   Nov 20 2020 23:15:00     Enhanced Recovery Collections, 8014 Bayberry
                                                                                                            Rd., Jacksonville, FL 32256-7412
29007671                 EDI: BLUESTEM
                                                                                   Nov 21 2020 03:48:00     FINGERHUT/WEBBANK, 6250 Ridgewood Rd.,
                                                                                                            Saint Cloud, MN 56303-0820
29007670                 EDI: BLUESTEM
                                                                                   Nov 21 2020 03:48:00     Fingerhut, PO Box 1250, Saint Cloud, MN
                                                                                                            56395-1250
29007672              + Email/Text: bkynotice@harvardcollect.com
                                                                                   Nov 20 2020 23:16:00     Harvard Collections, Services Inc., 4839 N. Elston
                                                                                                            Ave., Chicago, IL 60630-2589
29007674                 Email/Text: rev.bankruptcy@illinois.gov
                                                                                   Nov 20 2020 23:14:00     Illinois Department of Revenue, Bankrtupcy
                                                                                                            Section, PO Box 19035, Springfield, IL
                                                                                                            62794-9035
29007675                 Email/Text: rev.bankruptcy@illinois.gov
                                                                                   Nov 20 2020 23:14:00     Illinois Dept. of Revenue, Bankruptcy Unit, P.O.
                                                                                                            Box 19035, Springfield, IL 62794-9035
29007679                 EDI: IRS.COM
                                                                                   Nov 21 2020 03:48:00     IRS, Internal Revenue Service, P.O. Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
29007678                 EDI: PHINGENESIS
                                                                                   Nov 21 2020 03:53:00     Indigo Bankcard Services, P.O. Box 4499,
                                                                                                            Beaverton, OR 97076-4499
29007681              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Nov 21 2020 00:02:37     LVNV Funding, PO Box 10587, Greenville, SC
                                                                                                            29603-0587
29014207                 Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Nov 21 2020 00:01:42     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                            PO Box 10587, Greenville, SC 29603-0587
29012426                 EDI: AGFINANCE.COM
                                                                                   Nov 21 2020 03:48:00     ONEMAIN, P.O. BOX 3251, EVANSVILLE, IN
                                                                                                            47731-3251
29007683              + EDI: AGFINANCE.COM
                                                                                   Nov 21 2020 03:48:00     Onemain, Po Box 1010, Evansville, IN
                                                                                                            47706-1010
29007684              + Email/Text: opportunitynotices@gmail.com
                                                                                   Nov 20 2020 23:15:00     Opportunity Financial, 130 E. Randolph St., Ste.
                                                                                                            3400, Chicago, IL 60601-6379
29008509              + EDI: PRA.COM
                                                                                   Nov 21 2020 03:48:00     Orion, c/o PRA Receivables Management, LLC,
                                                                                                            PO Box 41021, Norfolk, VA 23541-1021
29095461              + EDI: PRA.COM
                                                                                   Nov 21 2020 03:48:00     Orion Portfolio Services II, LLC, c/o PRA
                                                                                                            Receivables Management, LLC, PO Box 41021,
                                                                                                            Norfolk VA 23541-1021
29007687              + Email/Text: bankruptcy@rentacenter.com
                                                                                   Nov 20 2020 23:16:00     Rent A Center, 13 Clock Tower Plaza, Elgin, IL
                                                                                                            60120-7800

TOTAL: 28


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE
           Case 20-16403             Doc 25         Filed 11/22/20 Entered 11/22/20 23:11:41                               Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 0752-1                                             User: abowles                                                         Page 3 of 3
Date Rcvd: Nov 20, 2020                                          Form ID: ntcdsm                                                     Total Noticed: 46

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 22, 2020                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 19, 2020 at the address(es) listed
below:
Name                            Email Address
David M Siegel
                                on behalf of Debtor 1 Ray A Sanders davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Jaime Dowell
                                on behalf of Creditor City Of Chicago jaime.dowell@cityofchicago.org

Marilyn O Marshall
                                courtdocs@chi13.com


TOTAL: 3
